DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 15 is objected to because of the following informalities: Line 3 recites “the inlet bore of the passageway” however for clarity and consistency this should read --the inlet bore of the water directing passageway--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “biasing member” in claim 2-4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furseth (US Pat No 8,360,346 B2).
Re claim 1, Furseth shows a ligature resistant showerhead (Fig. 2, 20) comprising:
a housing (50), the housing having an exterior shape entirely configured to facilitate the pulling off of the ligature from the showerhead when a pulling force is applied to the ligature in substantially any direction and thereby being resistant to the attachment of the ligature (given the flush mount nature of the body with a majority of the body being installed behind a wall and the portion that is accessible in front of a wall being sized too small to fit a ligature, the housing has an exterior shape entirely configured to facilitate the pulling off of a ligature when a pulling force is applied to the ligature in substantially any direction), portions of the housing defining a water directing passageway (58/64/36) through the housing, the water directing passageway having an inlet bore (64/36) of a first diameter and an exit opening (58) defined as part of a recess of a second diameter about an outlet axis (Fig. 5, central dashed line), the second diameter being greater than the first diameter; and
a water directing component (40) received and retained in the recess of the housing and being in fluid communication with the inlet bore (64/36), the water directing component including a nozzle (160) having an outlet spout (164), the nozzle being moveable between a plurality of angular positions relative to the outlet axis and defining different spray angles of the showerhead (col. 4, lines 8-13), the water directing component further including a body (128) in frictional engagement with a portion (102) of the nozzle (160), the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle (col. 4, lines 8-13).
Re claim 2, Furseth shows a biasing member (Fig. 11, 130) coupled to and applying a biasing force against the water directing component.
Re claim 3, Furseth shows the biasing member (Fig. 11, 130) is positioned between the housing (50) and the water directing component (40).
Re claim 4, Furseth shows the biasing member (Fig. 11, 130) is positioned within the recess.
Re claims 5, 7 & 8, Furseth shows the biasing member is an O-ring (Fig. 11, 130).
Re claim 6, Furseth shows the biasing member (Fig. 11, 130) is located in the recess and positioned between the housing (50) and the water directing component (40).
Re claim 9, Furseth shows the water directing component includes two friction member (Fig. 11, 130/154).
Re claim 10, Furseth shows the two friction members are O-rings (Fig. 11, 130/154).
Re claim 11, Furseth shows the outlet spout (Fig. 12, 164) is part of a moveable nozzle having a spherical body (102) from which the outlet spout extends.
Re claim 12, Furseth shows the water directing component further includes a pair of ball cups (Fig. 11, 100/136) enclosing a spherical body (102).
Re claim 13, Furseth shows a friction member (Fig. 11, 130) is positioned between at least one of the ball cups (100/136) and the spherical body (102).
Re claim 14, Furseth shows the exit opening (Fig. 11, 58) of the water directing passageway is oriented at an angle relative to the inlet bore (64/36) of the passageway.
Re claim 16, Furseth shows the housing (Fig. 4, 50) is conical.
Re claim 18, Furseth shows the housing defines a length from a base wall (see annotated figure 7) to an apex (66) and the housing reduces in effective diameter over the entirety of the length from the base wall to the apex.

    PNG
    media_image1.png
    433
    347
    media_image1.png
    Greyscale

Re claim 19, Furseth shows the housing defines a length (from the base wall of annotated figure 7 to 66) and reduces in width over the entirety of the length of the housing.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Furseth (US Pat No 8,360,346 B2).
Re claim 15, Furseth shows the housing (Fig. 11, 50) includes a base wall (66) oriented perpendicular to the inlet bore (64/36) of the water directing passageway.
Furseth discloses the claimed invention except for the inlet bore of the passageway being offset from a center of the base wall. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the inlet bore of the passageway offset from a center of the base wall, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70. Further, no criticality appears to be provided for the claim limitation.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Neagoe (US Pub No 2011/0315245 A1) in view of Kujawski, Jr. (US Pat No 10,132,437 B2).
Re claim 1, Neagoe shows a ligature resistant showerhead (Fig. 12, 200) comprising:
a housing (212), the housing having an exterior shape entirely configured to facilitate the pulling off of the ligature from the showerhead when a pulling force is applied to the ligature in substantially any direction and thereby being resistant to the attachment of the ligature (abstract), portions of the housing defining a water directing passageway (220) through the housing, the water directing passageway having an inlet bore (244) of a first diameter and an exit opening (around 232) defined as part of a recess of a second diameter about an outlet axis (central dashed line), the second diameter being greater than the first diameter; and
a water directing component (232) received and retained in the recess of the housing and being in fluid communication with the inlet bore (244), the water directing component including a nozzle having an outlet spout (outlet of 232).
Neagoe does not teach the nozzle being moveable between a plurality of angular positions relative to the outlet axis and defining different spray angles of the showerhead, the water directing component further including a body in frictional engagement with a portion of the nozzle, the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle.
However, Kujawski, Jr. shows a water directing component (Fig. 5b, 20) including a nozzle (22) having an outlet spout (23), the nozzle being moveable between a plurality of angular positions relative to the outlet axis (60) and defining different spray angles, the water directing component further including a body (24) in frictional engagement with a portion (22a) of the nozzle, the frictional engagement selectively retaining the outlet spout in one of the plurality of angular positions and permitting movement of the nozzle between the plurality of angular positions by a manually applied force to the nozzle (abstract).
The substitution of one known element (water directing component as shown in Kujawski) for another (water directing component as shown in Neagoe) would have been obvious to one of ordinary skill in the art at the time of the invention since the substitution of the water directing component shown in Kujawski, Jr. would have yielded predictable results, namely, flow of water through the outlet in Neagoe to facilitate washing.
Re claim 2, Neagoe as modified by Kujawski, Jr. shows a biasing member (Kujawski – Fig. 5b, 40) coupled to and applying biasing force against the water directing component.
Re claim 3, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is positioned between the housing (Neagoe – Fig. 12, 212)and the water directing component (Kujawski – 20).
Re claim 4, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is positioned within the recess (Neagoe – Fig. 12, surrounding 232).
Re claims 5, 7 & 8, Neagoe as modified by Kujawski, Jr. shows the biasing member is an O-ring (Kujawski – Fig. 5b, 40).
Re claim 6, Neagoe as modified by Kujawski, Jr. shows the biasing member (Kujawski – Fig. 5b, 40) is located in the recess (Neagoe – surrounding 232) and positioned between the housing (Neagoe – 212) and the water directing component (Kujawski – 20).
Re claim 9, Neagoe as modified by Kujawski, Jr. shows the water directing component includes two friction members (Kujawski – Fig. 5b, 40/42).
Re claim 10, Neagoe as modified by Kujawski, Jr. shows the two friction members are O-rings (Kujawski – Fig. 5b, 40/42).
Re claim 11, Neagoe as modified by Kujawski, Jr. shows the outlet spout (Kujawski – Fig. 5b, 23) is part of a moveable nozzle (Kujawski – 22) having a spherical body (Kujawski – 22a).
Re claim 12, Neagoe as modified by Kujawski, Jr. shows the water directing component further includes a pair of ball cups (Kujawski – Fig. 5b, 24/29) enclosing the spherical body (Kujawski – 22a).
Re claim 13, Neagoe as modified by Kujawski, Jr. shows a friction member (Kujawski – Fig. 5b, 42) is positioned between at least one of the ball cups (Kujawski – 24) and the spherical body (Kujawski – 22a).
Re claim 14, Neagoe as modified by Kujawski, Jr. shows the exit opening (Neagoe – Fig. 12, around 232) of the water directing passageway is oriented at an angle relative to the inlet bore (Neagoe – 244) of the passageway.
Re claim 15, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) includes a base wall (Neagoe – at 238) oriented perpendicular to the inlet bore (Neagoe – 244) of the water directing passageway, the inlet bore of the passageway being offset from a center of the base wall (Neagoe – shown as off center).
Re claim 16, Neagoe as modified by Kujawski, Jr. shows the housing is conical (Neagoe – Fig. 11).
Re claim 17, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Figs. 11 & 12, 212) tapers along the entirety of its length from a base wall (Neagoe – at 238) to an apex (Neagoe – at 200), the inlet bore (Neagoe – 244) of the water directing passageway being located toward the base wall (Neagoe – at 238) and the exit opening (Neagoe – at 232) of the water directing passageway being located toward the apex (Neagoe – at 200).
Re claim 18, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) defines a length from a base wall (Neagoe – at 238) to an apex (Neagoe – at 200) and the housing reduces in effective diameter over the entirety of the length from the base wall to the apex.
Re claim 19, Neagoe as modified by Kujawski, Jr. shows the housing (Neagoe – Fig. 12, 212) defines a length and reduces in width over the entirety of the length of the housing.
Response to Arguments
Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive. Regarding applicant’s arguments directed at the Furseth reference that the pivot ball 102 is not a portion of the nozzle “(nozzle panel 160)” and the waterway plate retainer 128 is not a body in frictional engagement therewith, however the pivot ball 102 is indeed part of the assembly that makes up the nozzle as it is engaged with plate 116 at recess 110 and furthermore waterway plate retainer 128 is threaded into pivot ball 102 which is a frictional engagement. Regarding the amended language of claim 1, the inlet bore also includes supply nipple 36 which is in fluid communication the water directing component. Regarding applicant’s remarks directed toward the functional language of the exterior shape, applicant states “the office action only applies this limitation to what is deemed as being the part of the housing that is outboard of the wall. Claim 1 makes no such distinction, however. Further, while only a relatively small portion of Furseth’s housing extends beyond the face of the wall, that portion is perpendicular to the wall and being shaped in this manner a straight downward force would not result in the pulling off of a ligature.” However, applicant is mistaken in that “claim 1 makes no such distinction” as the limitation requires the housing to have an exterior shape, emphasis added, to which the part of the housing that is “outboard” of the wall would be the exterior shape as the rest of the housing is interior of the wall and cannot be accessed. Furthermore, given the flush mounted nature of the device, the “relatively small portion” which is “perpendicular to the wall” would not allow for a “straight downward force” to be applied as the space between wall and the end of the housing of Furseth is clearly too small to provide for such leverage. 
Regarding applicant’s arguments directed at the Neagoe reference, applicant states the cavity is not a “water directing passageway” as required by claim 1, however the internal components are directed by the cavity and as such the passageway through the cavity which directs the components also directs the water. Applicant also states the inlet port is part of the water directing passageway while “in Neagoe the bore of the inlet (244) is separate and distinct from the cavity” to which the claim limitation states “the water directing passageway having an inlet bore of a first diameter…” does not provide any further definition for how the passageway and bore are related, as such the cavity, 220, in Neagoe includes the bore, 244, as they are threadedly fixed together. 
In light of these remarks, all prior art rejections shall be maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MICHAEL CERNOCH whose telephone number is (571)270-3540. The examiner can normally be reached Mon-Fri; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN MICHAEL CERNOCH
Primary Examiner
Art Unit 3752



/STEVEN M CERNOCH/          Primary Examiner, Art Unit 3752